DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  although not indicated as an amended claim, claim 4 contains a new, additional and redundant recitation of “chitosan” at the end.  Similarly, claim 12 is not indicated as being amended, but it also contains an altered word relative to the previous claim set. It recites “tlrst”, which appears to be a misspelling of the word “first” that had previously been recited in its place. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the same options for the particle adhesion inhibitor, particle aggregation inhibitor, and hydration promoter as the parent claim; thus its scope is unchanged from its parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 10-13, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Filee et al. (previously cited) in view of Anderson et al. (previously cited), Mi et al. (previously cited), Rodriguez-Arguelles et al. (previously cited), Cacciotti et al. (previously cited), Goldberg et al. (previously cited), and Harris et al. (previously cited).
Filee et al. teach a bilayered porous chitosan envisioned for application as a wound dressing (see paragraph 25). Such wound dressings need to have a porosity to facilitate cell infiltration and growth (see paragraphs 9, 167, and 245; instant claims 19-20). Chitosan is disclosed instantly as being bioadhesive, thus the chitosan layers are bioadhesive (see instant claim 1). One layer (first matrix) is a porous sponge support while the other (second matrix) is an electrospun collection of fibers that also provide a porous structure (see paragraph 25; instant claims 1-2).  These layers each necessarily 
Anderson et al. teach a porous sponge for wound management that may be dried via freeze drying (see abstract and paragraph 51). An embodiment is provided where a composition to make the freeze dried sponge contains chitosan as a biopolymer and is supplemented by glycerin (hydration promoter) at 3 wt% and sorbitol (particle aggregation inhibitor) at 7 wt% that are envisioned as plasticizers as well as hydroxypropylmethyl cellulose (particle adhesion inhibitor) at 1.5 wt% as a foaming agent to yield desirable fine pores (see paragraphs 48, 51, and 75 – as calculated by the examiner; instant claims 1, 17, and 21). 
Mi et al. teach the inclusion of silver sulfadazine particles within a porous, freeze dried bilayer chitosan wound dressing so as to provide antimicrobial activity (see abstract and page 439 second column second full paragraph). Here the particles are 
Rodriguez-Arguelles et al. teach chitosan (pure chitosan with 85% deacetylated) nanoparticles that are crosslinked and encapsulate silver nanoparticles (see abstract, page 81 first column first paragraph, figure 2; instant claims 1 and 15). Thus the silver nanoparticle therapeutic agent is embedded in chitosan (see instant claims 1 and 4). The chitosan nanoparticles are taught to be positively charged which favors their docking on negatively charged biological surfaces (see page 83 second column third paragraph). The composite nanoparticles are made with sodium tripolyphosphate and are envisioned for application to wounds due to their antimicrobial properties (see page 81 first column sixth-seventh paragraphs page 84 first column last paragraph; instant claim 9). Rodriguez-Arguelles et al. also teach that the average size of the composite nanoparticles is 78 nm (see page 83 first column sixth paragraph; instant claim 12).
Cacciotti et al. teach electrospinning polymer fibers that include silver nanoparticles in the feeder liquid (see abstract and page 24 first column first-fifth paragraphs). The final product is envisioned for various applications, in part, for its antimicrobial characteristics (see page 30 first column fourth paragraph).

Harris et al. teach the inclusion of backing layer on a layered drug delivery device (see paragraphs 5-6 and 47). The backing layer is taught to yield unidirectional delivery of the drugs which increases the local concentration of the drug and improves its absorption (see paragraph 47). The directionality is also taught to avoid undesired absorption of the drug in regions that are not targeted for treatment (see paragraph 47). The backing layer is taught to be selectively permeable such that water ingress still occurs (see paragraphs 48, 56, and 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add sorbitol, glycerin, and hydroxypropyl methyl cellulose to the formulation that generates the porous chitosan sponge support layer of Filee et al. at the taught proportions of Anderson et al. in order to yield the same improvements conferred in their composition (application of the same technique to a similar product in order to yield the same improvement, e.g., plasticizing and in process foam generation). It additionally would have been obvious to include a silver based antimicrobial agent throughout the bilayered structure because Filee et al. envision the inclusion of antimicrobial drugs and Mi et al. teach the inclusion of silver based antimicrobial compounds in a porous bilayered chitosan structure envisioned for the  the unencapsulated silver nanoparticles as taught by Cacciotti et al. and silver nanoparticle containing chitosan nanoparticles of Rodriguez-Arguelles et al. as the silver based antimicrobial agent would have been obvious (see instant claims 3-4 and 13). The addition of drug containing chitosan nanoparticles within a porous chitosan sponge matrix was known for sustained drug delivery as taught by Goldberg et al. Silver nanoparticles electrospun along with a polymer was known, as taught by Cacciotti et al., for antimicrobial applications.  Thus there would have been a reasonable expectation of success for the inclusion of the nanoparticles of Rodriguez-Arguelles et al. and Cacciotti et al. Further, the inclusion of the unencapsulated silver nanoparticles along with the chitosan embedded variety is the combination of two antimicrobial elements with different release properties, in order to achieve the same property (see instant claim 1). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). It would have further been obvious to apply a backing layer to the layered structure, as taught by Harris et al., so as to direct the active into the target wound site. This modification would have been obvious as the application of the same technique to a similar device in order to yield the same improvement. Therefore claims 1, 3-4, 10-13, 15, 17, and 21 are obvious over Filee et al. in view of Anderson et al., Mi et al., Rodriguez-Arguelles et al., Cacciotti et al., Goldberg et al., and Harris et al.

Claims 1, 10-11, 14-15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Filee et al. in view of Anderson et al., Beck et al. (US PGPub no. 2009/0280182), Hwang et al. (previously cited), Ibrahim et al. (previously cited), Cacciotti et al. (previously cited), Goldberg et al., and Harris et al. as evidenced by Hartung et al. (previously cited).
Filee et al. teach a bilayered porous chitosan envisioned for application as a wound dressing (see paragraph 25). Such wound dressings need to have a porosity to facilitate cell infiltration and growth (see paragraphs 9, 167, and 245; instant claims 19-20). Chitosan is disclosed instantly as being bioadhesive, thus the chitosan layers are bioadhesive (see instant claim 1). One layer (first matrix) is a porous sponge support while the other (second matrix) is an electrospun collection of fibers that also provide a porous structure (see paragraph 25; instant claims 1-2).  These layers each necessarily have opposing sides where those of the porous chitosan support layer are viewed as the first and second opposed sides while those of the electrospun chitosan layer are viewed as the third and fourth opposed sides (see instant claim 1). Since both layers are porous, thereby facilitating cell infiltration, they are “configured to be attached” to an epithelial tissue site (see instant claim 19). The composite is freeze dried (see paragraphs 28, 54-55, and 64). No modifications are detailed to curtail the natural water permeation in the device (see instant claims 10-11). In addition, Filee et al. detail the inclusion of drugs (first and second therapeutic agent) in the bilayer construct, such as antimicrobial compounds (see paragraphs 80 and 87-88). The inclusion of free drug and 
Anderson et al. teach a porous sponge for wound management that may be dried via freeze drying (see abstract and paragraph 51). An embodiment is provided where chitosan is the major component and is supplemented by glycerin (hydration promoter) at 3 wt% and sorbitol (particle aggregation inhibitor) at 7 wt% that are envisioned as plasticizers as well as hydroxypropylmethyl cellulose (particle adhesion inhibitor) at 1.5 wt% as a foaming agent to yield desirable fine pores (see paragraphs 48, 51, and 75 – as calculated by the examiner; instant claims 1, 17, and 21). 
Beck et al. teach wound dressing that delivers drugs to the wound site (see abstract). Here the inclusion of unencapsulated drug in combination with encapsulated drug is taught to be beneficial because the unencapsulated drug releases relatively quickly and the encapsulated drug releases in a delayed or prolonged fashion (see paragraph 114). The drug in both instances is envisioned to be the same compound (see paragraph 114).
Hwang et al. teach the inclusion of gentamycin (chemotherapeutic agent; see Hartung et al. column 4 lines 20-25) in a polymer wound dressing so as to protect against bacterial infection (see abstract and page 1093 first column first partial paragraph; instant claim 14). The gentamicin containing matrix has superior performance in terms of wound healing as compared to the drug free dressing or gauze (see page 1101 second column –page 1102 first column first partial paragraph) 
Ibrahim et al. teach chitosan nanoparticles that encapsulate antibiotics for drug delivery purposes (see abstract). Chitosan nanoparticles are cationic due to the charge 
Cacciotti et al. teach electrospinning polymer fibers that include silver nanoparticles in the feeder liquid (see abstract and page 24 first column first-fifth paragraphs). The final product is envisioned for various applications, in part, for its antimicrobial characteristics (see page 30 first column fourth paragraph).
Goldberg et al. teach a porous chitosan sponge that includes embedded drug containing cationic chitosan nanoparticles so as to provide local drug delivery at an epithelial lined treatment site (see abstract and figure 2). These nanoparticles are released from the matrix under physiological conditions and provide their contained drug cargo in a sustained fashion (see figure 8 and page 9 second column second full paragraph).
Harris et al. teach the inclusion of backing layer on a layered drug delivery device (see paragraphs 5-6 and 47). The backing layer is taught to yield unidirectional delivery of the drugs which increases the local concentration of the drug and improves its absorption (see paragraph 47). The directionality is also taught to avoid undesired absorption of the drug in regions that are not targeted for treatment (see paragraph 47). The backing layer is taught to be selectively permeable such that water ingress still occurs (see paragraphs 48, 56, and 82).
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Filee et al. in view of Anderson et al., Beck et al,. Hwang et al., Ibrahim et al., Cacciotti et al., Goldberg et al., and Harris et al., as evidenced by Hartung et al. as applied to claims 1, 10-11, 14-15, 17, and 21 or over Filee et al. in view of Anderson et al., Mi et al., Rodriguez-Arguelles et al., Cacciotti et al., Goldberg et al., and Harris et al. as applied to claims 1, 3-4, 10-13, 15, 17, and 21 above, and further in view of Rosenthal et al. (previously cited).
The modified teachings of Filee et al. render obvious the limitations of instant claim 1. An analgesic included along with the antimicrobial actives in the chitosan matrix is not explicitly detailed.
Rosenthal et al. detail a wound dressing in which pharmacologically active agents, such as analgesics and antimicrobial agents are envisioned separately and in combination (see abstract and column 3 lines 35-43).  The wound dressing is envisioned as a porous sponge that contains embedded substructures, where one or both of these constituents also include pharmacologically active agents (see column 3 lines 9-26). The substructures are taught to include powder, microspheres, flakes and other shapes (see column 5 lines 4-10). 
.

Claims 1-4, 10-11, 13, 15, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (previously cited) in view of Lee et al. (previously cited), Beck et al.,  Anderson et al., Mi et al., and Harris et al. 
Li et al. teach a porous bilayered chitosan membrane for dentin repair (see abstract). The porous lower layer of the structure contains chitosan microspheres that contain transforming growth factor 1 (TGF-1) to provide for its sustained release and the dense upper layer is structured to protect against bacterial invasion (see page 173 second column first partial paragraph-first full paragraph). The TGF-1 is provided to 
Lee et al. teach a porous chitosan scaffold that includes TGF-1 containing chitosan microparticles (see abstract). The microparticles are sized at 300 to 1500 nm (see abstract and page 834 first column first full paragraph; instant claim 22). The matrix is envisioned for tissue regeneration that is supported by the release of the TGF-1 (page 836 first column last paragraph). Further, the microparticles are cationic due to the charge carried by chitosan (see page 836 second column; instant claim 4). Lee et al. teach sodium tripolyphosphate as the crosslinker for the chitosan (pure chitosan) microparticles that encapsulate TGF-1 (see page 830 second column second paragraph; instant claim 9).

Anderson et al. teach a porous sponge for wound management that may be dried via freeze drying (see abstract and paragraph 51). An embodiment is provided where chitosan is the major component and is supplemented by glycerin (hydration promoter) at 3 wt% and sorbitol (particle aggregation inhibitor) at 7 wt% that are envisioned as plasticizers as well as hydroxypropylmethyl cellulose (particle adhesion inhibitor) at 1.5 wt% as a foaming agent to yield desirable fine pores (see paragraphs 48, 51, and 75; instant claims 1, 17, and 21). 
Mi et al. teach the inclusion of antimicrobial particles within a porous, freeze dried bilayer chitosan wound dressing so as to provide antimicrobial activity (see abstract and page 439 second column second full paragraph). Here the particles are dispersed in a single preparation of chitosan that converts into a bilayered structure due to their applied phase inversion process (see page 439 first column last paragraph and second column second full paragraph). The stratified chitosan provides a skin layer and a more porous lower layer where the antibacterial active is released faster from the porous layer than from the skin layer so as to exact immediate treatment from the highly porous layer as well as long term treatment from the reservoir of active in the less dense layer (see page 443 second column and figure 11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add sorbitol, glycerin, and hydroxypropyl methyl cellulose to the formulation that generates the porous chitosan sponge support layer of Li et al. at the taught proportions of Anderson et al. in order to yield the same improvements conferred in their composition (application of the same technique to a similar product in order to yield the same improvement, e.g., plasticizing and in process foam generation). It additionally would have been obvious to select the microparticles of Lee et al. as the TGF-1 containing microparticles because they were known to be included in a chitosan matrix to support regenerative cell growth. This choice would have been obvious as the simple substitution of one known element for another in order to yield the same improvement. The inclusion of these microparticles in both layers of the structure would have been obvious in light of Mi et al. who detail a similar stratified chitosan matrix that includes the particles in both layers as would the include of free drug in the layers as taught by Beck et al. (application of the same technique to a similar product in order to yield the same improvement; see instant claims 1 and 3). The particle size of 300 to 1500 nm yields a range of average diameters that overlaps with .


Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered. In light of the amendment to the claims, some of the previous grounds of rejection are modified in order to address the new combinations of limitations.  The applicant’s arguments are unpersuasive.
It is noted that the applicant argues against one or two of the cited references as opposed to the collection of teachings from all the references that were relied upon in the rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


The applicant goes on to argue that the presence of free drug in the structure of Filee et al. is based upon a hypothetical embodiment of Cacciotti et al. The examiner again disagrees with the applicant’s assessment. It is noted the Filee et al. already teach the inclusion of a drug in their structure and do not detail its encapsulation, so they already teach free drug to be present. Cacciotti et al. explicitly teach the inclusion of non-encapsulated drug particles in their electrospun structure. This non-encapsulated form is viewed as a “free”. Thus Cacciotti et al. provide much more than a “hypothetical” teaching of free drug in its polymer structure.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615